 


109 HR 2239 IH: To amend the Internal Revenue Code of 1986 to reduce the recognition period for built-in gains for subchapter S corporations.
U.S. House of Representatives
2005-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2239 
IN THE HOUSE OF REPRESENTATIVES 
 
May 10, 2005 
Mr. Ramstad (for himself, Mr. Herger, Mr. Sam Johnson of Texas, Mr. English of Pennsylvania, Mr. Foley, and Mr. Cantor) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to reduce the recognition period for built-in gains for subchapter S corporations. 
 
 
1.Reduced recognition period for built-in gains 
(a)In generalParagraph (7) of section 1374(d) of the Internal Revenue Code of 1986 (relating to definitions and special rules) is amended to read as follows: 
 
(7)Recognition periodThe term recognition period means the 7-year period beginning with the 1st day of the 1st taxable year for which the corporation was an S corporation. For purposes of applying this section to any amount includible in income by reason of distributions to shareholders pursuant to section 593(e), the preceding sentence shall be applied without regard to the duration of the recognition period in effect on the date of such distribution.. 
(b)Effective date 
(1)General ruleThe amendment made by this section shall apply to any recognition period in effect on or after the date of the enactment of this Act. 
(2)Special application to existing periods exceeding 7 yearsAny recognition period in effect on the date of the enactment of this Act, the length of which is greater than 7 years, shall end on such date. 
 
